Citation Nr: 1210465	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from April 2005 to January 2008.  He died in January 2009, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  After receiving additional evidence, the RO continued the denial of the claim in July 2009.

Jurisdiction over this case was subsequently transferred to the VARO in Seattle, Washington, and that office forwarded the appeal to the Board.

In December 2011, the appellant testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

1.  The Veteran was discharged from service due to low back pain secondary to bulging disks.

2.  At the time of his death, the Veteran was in receipt of service connection for low back pain secondary to bulging disks, rated 10 percent disabling; anxiety disorder, rated 10 percent disabling, and rhinitis and esophageal reflux disease, each rated noncompensable.

3.  Medications that the Veteran was taking for his service-connected disabilities caused his death from acute combined drug toxicity.

CONCLUSION OF LAW

The Veteran's death from acute combined drug toxicity was due to medications prescribed for his service connected disabilities, and the cause of death was therefore related to service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.301, 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal, for entitlement to service connection for the cause of the Veteran's death, further discussion of the VCAA is unnecessary. Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).   A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  38 U.S.C.A. §§ 1110, 1310(a).  Entitlement to service connection is generally warranted for disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  "In line of duty" means an injury or disease incurred in service unless such injury or disease was the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.1(m).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Entitlement to service connection is only warranted if the cause of death was incurred in line of duty and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301(a),(b).

August and September 2007 Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) reports indicate that the Veteran was being discharged from service for low back pain secondary to bulging disks.  Also noted were seasonal rhinitis, tension headaches, and anxiety disorder, but these were not the basis for the discharge.  The Veteran was subsequently granted entitlement to service connection for low back pain secondary to bulging disks, rated 10 percent disabling; anxiety disorder, rated 10 percent disabling, and rhinitis and esophageal reflux disease, each rated noncompensable, and was so entitled at the time of his January 2009 death.

The death certificate indicates that the cause of death was acute combined drug toxicity.  In describing "how injury related to death occurred," the death certificate indicated, "Ingested excess medications."  A January 2009 autopsy report contains a pathological diagnosis of acute combined drug toxicity (Methadone and Promethazine), as well as pulmonary congestion and edema.  The appellant argues that she is entitled to service connection for the cause of the Veteran's death because medications prescribed by VA caused or contributed to his death.  For the following reasons, the Board agrees.

A January 2009 VA treatment note indicates that the Veteran's medication for his back was changed to Methadone.  A December 2008 VA treatment note indicates that the Veteran's active medications included Promethazine taken for nausea.  Promethazine is an antihistamine used to treat allergy symptoms as well as nausea.  See Dorland's Illustrated Medical Dictionary, at 1517 (30th ed. 2000).  Internet materials submitted by the appellant warn of possible negative consequences of an interaction between Methadone and Promethazine.  The evidence thus reflects that medications that the Veteran was taking for his service connected disabilities were the cause of his death from acute combined drug toxicity, as indicated in the death certificate and autopsy report.

In denying the claim, the RO indicated that because the cause of death was accidental acute combined drug toxicity, it was not related to service.  However, the fact that the death was accidental reflects that the death was not due to the Veteran's own willful misconduct, and, consequently, the regulations that could bar entitlement  to service connection in such circumstances are not applicable.  See 38 C.F.R. §§ 3.1(m),(n), 3.301(b),(c).  Rather, the evidence reflects that the Methadone, prescribed for the Veteran's service connected back disability, and the Promethazine, prescribed for nausea (which was either due to Methadone and other medications, due to service connected esophageal reflux, or prescribed for allergy symptoms likely due to rhinitis), caused his death.  In these circumstances, the appellant has met the requirements of the statute and regulation of showing that the cause of the Veteran's death was related to service.  Entitlement to service connection for the cause of the Veteran's death must therefore be granted.

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


